CHILTON, J.
This was an action on the case, brought by the defendant in error against Hair, as a member of the firm of Hair & Labuzan, for negligence as an attorney in failing to collect a certain note placed in the hands of said firm.
It appears by the bill of exceptions, that the plaintiff read the receipt, which is as follows:
“Livingston, May 22, 1838. Received of Price Williams, Esq. an order drawn by B. S. Glover, directed to the cashier of the Branch of the Bank of the State of Alabama at Mobile, in favor of John P. Williams, or order, for a note on John Fitts, Andrew Alsts and A. F. Adams, due the first of January, 1837, for the sum of $890, which was deposited in said bank March 18, 1836; also, a note on John M. Walke and W. R. Sturdevant, for $800, dated 11th February, 1837, and due twelve months after date, and made payable to Bradley S. Glover, or bearer. All of which we are to sue for in the U. S. court, collect and account for. (Signed)
Hair & Labuzan, attorneys at law.”
Thereupon the circuit court charged the jury, that it was necessary for the plaintiff to prove the justness of the demand •against the makers of the notes for negligence in regard to which [the defendant was sued, but that the production of the attorneys’ receipt above copied, was prima facie evidence of the justness and validity of said notes, as a claim against the makers thereof, and that no other evidence thereof was necessary, unless the defendant had introduced evidence calculated to throw doubt or suspicion on the justness or genuineness of the same. This charge was excepted to, and is the only error now assigned.
It is insisted, that notwithstanding the receipt, it was incumbent on the plaintiff below, in order to charge the attorney, to prove that the note in respect to which he is attempted to be charged, was signed by the payor. In support of *503this position, we are referred by the counsel for the plaintiff in error, to 2 Stark, on Ev. 134, where the author states, “ that the plaintiff, if he complains that he has lost theB:debt which was due to him by the former defendant, he must prove the existence of the debt, and if he has obtained judgment to recover it, he should prove the fact, if alledged, by an examined copy of the judgment roll.” The charge of the circuit court is not opposed to the latv as laid down by Mr. Starkie, for the court charged the jury, it was incumbent on the plaintiff to prove the justness of the demand against the maker. The question is, whether the receipt is not pri-ma fade evidence, and here the authority fails of application. In Eccles v. Stephenson, 3 Bibb, 517, which was an action against an attorney for negligence, the plaintiff offered in evidence the record of the suit which the attorney was retained to prosecute ; also, a copy of the original note upon which the action was founded. It was held, the copy note was not to be admitted as evidence, the original being the better proof, and the court adds, that the original, if produced, must be proven.
In neither of the cases referred to by the counsel for the plaintiff' in error, did the court consider the effect of a receipt executed by the attorney. It is clear that the plaintiff below can only recover such damage as he has sustained by the negligence of the attorney, who is bound to exercise ordinary diligence in the prosecution of the business intrusted to his care: and that the onus of showing such damage devolves upon the plaintiff; but while this is true, it by no means follows that the attorney may not, by his admissions, waive the necossity of proof of facts, which the party would otherwise be compelled to make. The receipt in the case before us, is the written evidence of a contract between the attornies and the plaintiff below, by which the former acknowledge they have received for collection a note on a third party, specifying the amount, and the legal effect of the receipt is not only an acknowledgment, that the note existed as a demand against the maker, but that the attornies would use due diligence in collecting the demand therein specified against the debtor. The note is in the hands of the attornies. Is not produced. No suspicion is cast upon its genuineness *504—nor any proof of the want of justness in the demand which it evidenced. Under such circumstances, we think it was not incumbent on the plaintiff below to'prove either the genuineness or justness of the demand, further than the production and proof of the receipt. This the court charged, was prima facie evidence of the genuineness and justness of the note, and we think the charge free from error. We are bound to intend, in favor of the judgment, that the other proof necessary to sustain the action was made, to wit, that by reason of the want of that diligence which the law requires, in respect to the collection of the note, the plaintiff below sustained damage commensurate with the finding of the jury. In Mardis’s adm’r v. Shackleford, 4 Ala. R. 493, it is said, that to establish negligence prima fade, it must be shown, (in addition to proof of the attorney’s receipt, and the solvency of the debtor,) that the attorney knew of the residence of the makers of the note, or could by the use of due diligence have found out that fact. We must, as we have stated1, intend in this case, that the fact was shown, and that a prima facie case was thus made out.
The view we have taken is not at all opposed to the decision in the Bank v. Huggins, 3 Ala. Rep. 206, where it is held, that in an action by the principal against an agent, for negligence in respect to a note, it devolved upon the principal to show, before he was entitled to recover the amduht of the note as damages, that the parties who remain bound to him are unable to pay; otherwise the agent who was guilty of a breach of contract would be liable only for nominal damages. The case of Welland Canal Company v. Hathway, 8 Wend. Rep. 480, is not in point. In that case a receipt was given in these words: “ Received of William Hamilton Merritt, agent W. C. C. the sum of £250, currency.” It was proved, that the letters W. C. C. were understood to mean the Welland Canal Company, and the question was, whether this was sufficient evidence in an action by the company against Hathway, of the fact that the plaintiffs composed a body corporate. The court decides, that the giving of the receipt does not operate as an estoppel upon the defendant, and that it was incumbent on the plaintiffs to prove their *505corporate character before they were entitled to recover, the admission of the party could not dispense with the record evidence of the fact. In the case before us, no such objection can be urged against the admissibility of the proof. See 3 Phil. Ev. C. & H’s Notes.
Let the judgment be affirmed.